DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7,  and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Austin (US 20110175569).

Regarding claim 1, Austin teaches an electric car charging apparatus using a pad-mounted transformer (shown in figure 4 wherein item 1150 is an electric car charging apparatus using pad mounted transformer)
	Austin teaches, comprising: a first port configured to supply power to an electric car (shown in figure 5, defined in paragraph [0055] wherein a first port configured to supply power to an electrical car is interpreted as item 26, item 24 in figure 5, the second end of the vehicle charging cord 22 can have any suitable plug for releasable connection with a mating electrical connector of the vehicle. ).
Austin teaches a second port electrically connected to the first port and configured to receive power from a pad-mounted transformer (shown in figure 5 wherein a second port is interpreted as a first end item 24, , defined in paragraph vehicle charging cord 22 has a first end 24 adapted to releasably connect to an electrical outlet. Austin shows in figure 4 item 1150 wherein a second port is interpreted as the core of the charging pad 1150 is electrically connected to the electrical system of the house, building, or other facility).
Austin teaches a breaking unit configured to switch between connection and disconnection of the first port and the second port (shown in figure 15 item 92 defined in paragraph [0087] wherein  the vehicle charging cord 22 can have a relay or other electrical switch 92 coupled to the controller 44 and operable by the controller 40 to close at the charge start time. Figure 15 shows first and second port shown as items 26. Switch item 92 disconnects the connection between the two ports items 26).
[AltContent: textbox (Austin Figure 4)]
    PNG
    media_image1.png
    311
    606
    media_image1.png
    Greyscale






Regarding claim 2, Austin teaches the electric car charging apparatus of claim 1, further comprising: a meter configured to measure a current, a voltage, and electric power of power passing from the first port to the second port (defined in paragraph [0071] wherein the actual amount of power already consumed during the present charging session (in kWh or in any other unit of measurement) is measured. Paragraph [0087] teaches wherein current and voltage is measured with voltmeters and amp meters). 
Austin teaches a processor configured to generate pad-mounted transformer abnormality information on the basis of a measurement result of the meter (Paragraph [0105] teaches wherein by using conventional power detection circuitry, the processor, interpreted as controller 44 can detect when a supply of power to the vehicle charging cord 22 has been interrupted, such as in a power failure in the electrical system of the user, at the power utility, or anywhere in between).
Austin teaches a controller configured to control a switching operation of the breaking unit on the basis of the pad-mounted transformer abnormality information (defined in paragraph [0087] the controller 40 can automatically close the switch 92, thereby supplying a current to the battery 20 for charging the battery 20. The switch 92 can remain closed until the controller 40 detects that the battery 20 is fully or sufficiently charged, until an error in charging is detected).

Regarding claim 4, Austin teaches the electric car charging apparatus of claim 1, further comprising:  an input unit configured to receive charging mode information or charging capacity information; and 
a controller configured to control a switching operation time of the breaking unit on the basis of the charging mode information or the charging capacity information (paragraph [0087] teaches 
he switch 92 can remain closed until the controller 40 detects that the battery 20 is fully or sufficiently charged, until an error in charging is detected (as described above), or in some embodiments until a charge stop time or other triggering event occurs. When any such condition is reached, the switch 92 can open, thereby stopping current flow to the battery 20 and stopping the battery charging process. The vehicle charging cord 22 can be provided with any battery charge circuitry suitable for charging the battery 20. Such battery charge circuitry is well know, and can include one or more voltmeters and/or amp meters for this purpose).

Regarding claim 5, Austin teaches the electric car charging apparatus of claim 4, further comprising: a processor configured to generate charging fee information on the basis of the charging mode information or the charging capacity information; and a communicator configured to transmit the charging fee information (paragraph [0079] teaches wherein the charge cost per hour indicator 70 can be retrieved and displayed by the controller 44 from a computer upon establishment of communication with the computer in any of the manners described above, or can be manually entered into the vehicle charging cord 22 by a user using the user-manipulatable controls 30 and an appropriate data entry cell or menu on the display 32. The controller 44 can retrieve a cost per kWh figure directly from the power utility 48 (e.g., from the controller 50 of a computer of the power utility 48), from the user's computer in which is stored a cost per kWh figure entered there or retrieved by the user's computer, and the like, and can multiply that figure by an estimated kWh level at which the vehicle charging cord 22 will charge the battery 20 to display the charge cost per hour 70 for the current battery charging session. The total cost to the present time for a charging session 72 can be calculated by the controller 44 simply by multiplying the values of indicators 68 and 70 together).

Regarding claim 7, Austin teaches the electric car charging apparatus of claim 1, further comprising an external box which accommodates the breaking unit and is attachable to the pad-mounted transformer or detachable from the pad-mounted transformer (figure 4 shows an external box item 1143 which may house the charging circuitry for the charging system). 

Regarding claim 8, Austin teaches the electric car charging apparatus of claim 7, wherein the second port is disposed at a position at which the second port is in contact with the pad-mounted transformer in the external box (shown in figure 4 wherein a second port is in contact with the pad mounted transformer item 1150). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (US 20110175569) in view of Boyer (US 9379571).

Regarding claim 3, Austin teaches the electric car charging apparatus of claim 2, further comprising a communicator configured to transmit the pad-mounted transformer abnormality information (paragraph [0170] teaches wherein  the controller 44 can employ the battery diagnostic circuitry can detect one or more properties of the battery 20 connected to the vehicle charging cord 22, such as the charge level of the battery 20, the voltage of the battery 20, the condition of the battery 20 (e.g., whether the battery 20 is faulty), and the like, and can display (at 37) any or all of this information to the user), but Austin does not explicitly teach wherein the processor generates at least one piece of overcurrent information, overvoltage information, grounding information, short-circuit information, frozen information, and electric leakage information as the pad-mounted transformer abnormality information.
	Boyer teaches wherein the processor generates at least one piece of overcurrent information, overvoltage information, grounding information, short-circuit information, frozen information, and electric leakage information as the pad-mounted transformer abnormality information (defined in column 20 lines 23 – 29 wherein the controller 44 can employ the battery diagnostic circuitry described above to detect one or more properties of the battery 20 connected to the vehicle charging cord 22, such as the charge level of the battery 20, the voltage of the battery 20, the condition of the battery 20 (e.g., whether the battery 20 is faulty), and the like, and can display (at 37) any or all of this information to the user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Austin reference with the fault detection system of the Boyer reference so that the electric vehicle or charging station is not damaged during the charging process.  
The suggestion/motivation for combination can be found in the Boyer reference in column 20 lines 23 - 29 wherein detecting charging level and shorts within the system is determined. 
	






6.	Claims 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US 20110175569) in view of Tonegawa (US 20110022222).

Regarding claim 6, Austin teaches the electric car charging apparatus of claim 1, further comprising: an input unit configured to receive billing information; a communicator configured to transmit the billing information and receive authentication information; (paragraph [0096] teaches wherein upon installation of a battery into the vehicle 18, the installer can access the controller 108 of the vehicle 18 in a conventional manner to record identification information associated with the vehicle 18. Any of this information can be transmitted to or retrieved by the controller 44 of the vehicle charging cord 22 automatically upon connection to the vehicle 18 or at any other time, and in some embodiments can be stored in the memory 106 of the vehicle charging cord 22).
Austin does not explicitly teach and a controller configured to control a switching operation of the breaking unit on the basis of the authentication information.
Tonegawa teaches a controller configured to control a switching operation of the breaking unit on the basis of the authentication information (defined in paragraph [0073] wherein ECU 210 executes a supply of electric power from external power source 202 to electric powered vehicle 100 by turning on power feeding relay 204 in response to power feeding permission from charge instructing device 300. That is, when power feeding is not permitted by charge instructing device 300, power feeding relay 204 is turned off and a supply of electric power from external power source 202 to electric powered vehicle 100 is blocked).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Austin reference with the authorization system of the Tonegawa system so that the vehicle may be properly identified and properly charged. 
The suggestion/motivation for combination can be found in the Tonegawa reference in paragraph [0042] wherein identifying the vehicle is taught.

Regarding claim 9, Austin teaches an electric car charging method comprising receiving charging user information performing a user authentication process on the basis of the charging user information and generating authentication information (paragraph [0096] teaches wherein upon installation of a battery into the vehicle 18, the installer can access the controller 108 of the vehicle 18 in a conventional manner to record identification information associated with the vehicle 18. Any of this information can be transmitted to or retrieved by the controller 44 of the vehicle charging cord 22 automatically upon connection to the vehicle 18 or at any other time, and in some embodiments can be stored in the memory 106 of the vehicle charging cord 22).
Austin does not explicitly teach releasing locking of a charger integrated with a pad-mounted transformer on the basis of the authentication information; and supplying power to an electric car from the pad-mounted transformer after the releasing of the locking of the charger.
Tonegawa teaches releasing locking of a charger integrated with a pad-mounted transformer on the basis of the authentication information; and supplying power to an electric car from the pad-mounted transformer after the releasing of the locking of the charger (paragraph [0118] teaches wherein a locking mechanism 330 that locks space 340 where charge instructing device 300 shown in FIG. 1 is installed executes locking according to electronic authentication. Authentication medium issuing unit 370 generates an electronic key 375 for canceling the electronic locking by locking mechanism 330 at the time of locking of vehicle key 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Austin reference with the authorization system of the Tonegawa system so that the vehicle may be properly identified and properly charged. 
The suggestion/motivation for combination can be found in the Tonegawa reference in paragraph [0042] wherein identifying the vehicle is taught.

Regarding claim 10, Austin teaches the electric car charging method of claim 9, further comprising: measuring a current, a voltage, and electric power of the power while the power is supplied from the pad-mounted transformer to the electric car (defined in paragraph [0071] wherein the actual amount of power already consumed during the present charging session (in kWh or in any other unit of measurement) is measured. Paragraph [0087] teaches wherein current and voltage is measured with voltmeters and amp meters). 
Austin teaches generating pad-mounted transformer abnormality information on the basis of a measurement result of the current, the voltage, and the electric power of the power (Paragraph [0105] teaches wherein by using conventional power detection circuitry, the processor, interpreted as controller 44 can detect when a supply of power to the vehicle charging cord 22 has been interrupted, such as in a power failure in the electrical system of the user, at the power utility, or anywhere in between).
Austin teaches controlling charging stopping of the charger on the basis of the pad-mounted transformer abnormality information (defined in paragraph [0087] the controller 40 can automatically close the switch 92, thereby supplying a current to the battery 20 for charging the battery 20. The switch 92 can remain closed until the controller 40 detects that the battery 20 is fully or sufficiently charged, until an error in charging is detected).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6421600 B1	Ross; Howard R: teaches a vehicle charging station with a charging pad
US 20040104814 A1	Christensen, Henrik Thorning  et al.: teaches a vehicle charging station
US 20090043450 A1	Tonegawa; Hiromi et al.: teaches a vehicle charging station
US 20100225271 A1	Oyobe; Hichirosai et al.: teaches a contactless vehicle charging station 
US 20100117596 A1	Cook; Nigel P. et al.: teaches a vehicle charging pad
US 20110285349 A1	Widmer; Hanspeter et al.: teaches a vehicle charging pad
US 20120235504 A1	Kesler; Morris P. et al.: teaches a vehicle charging pad
US 20120235636 A1	Partovi; Afshin: teaches a vehicle charging pad
US 20200290467 A1	GAO; YABIAO et al.: teaches a vehicle charging station 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/               Primary Examiner, Art Unit 2859